DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Applicant’s claim for benefit of PCT/JP 2014/076084 filed September 30, 2014, has been received and acknowledged.
Claim Status
Claims 12-15 are amended. Claims 1-11 are cancelled. Claims 12-15 are under examination.
Withdrawn Claim Rejection - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim cancellation:
Claim 9 lines 5-6 “a surface serving as a hot rolled surface”.
Claim 9 line 10 “within 1 mm in depth”.
Claim 9 lines 13-14 “the at least one neutral element includes Sn and Zr”. 
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 12 lines 14-15 “the at least one neutral element includes Sn and Zr”. 
Claim 12 line 1 a “method of manufacturing a titanium cast ingot”.
Claim 12 line 11 “within 1 mm in depth”.
Response to Arguments
Ushio in view of Morton 
Applicant’s arguments, see page 6, and claim amendments filed January 22, 2021, with respect to Ushio in view of Morton have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues that Ushio is directed to surface hardening of a member (i.e. a connecting-bar of an internal-combustion engine, a valve, a priming lever, a can, and the like). 
	Ushio is silent to subsequent processing, such as hot rolling, after surface hardening.
Morton in view of Ushio
Applicant’s claim amendments filed January 22, 2021, with respect to Morton in view of Ushio have been fully considered and are persuasive.  The rejection has been withdrawn. 
	Morton teaches surface hardening a Ti alloy containing Si or Ni where the surface hardening treatment results in a fine-grained surface layer consisting predominantly of Ti-Si or Ti-Ni eutectic which is substantially harder than the substrate (1:26-67). Applying the treating process of Morton to a commercially pure Ti without Si or Ni would not be expected to surface harden because a fine grained surface layer of Ti-Si or Ti-Ni eutectic would form.
	Morton also teaches surface finishing treatment such as machining or grinding to produce a smooth surface after the surface re-melting operation (4:20-24). Morton is silent to the finishing treatment including hot rolling.
Takeuchi in view of Morton and Ushio
Applicant’s arguments, see page 7, and claim amendments filed January 22, 2021, with respect to Takeuchi in view of Morton and Ushio have been fully considered and are persuasive.  The rejection has been withdrawn. 
Takeuchi teaches after melt-hardening the member can be heated for heat treatment or forging without changing the hardness characteristic of the melt-hardened region (6:17-24), but is silent to hot rolling.
New Grounds
Upon further consideration, a new grounds of rejection is made in view of Takahashi and Ushio.

Claim Objection
Claims 12, 14, and 15 are objected to because of the following informalities:  
Claim 12 line 1 recites “a titanium ingot consisting of” and line 3 recites a “balance comprising Ti and impurities together”. The transitional phrase “consisting of” excludes any element not specified in the claim. MPEP 2111.03(II). The transitional phrase “comprising” does not exclude additional, unrecited elements. MPEP 2111.03(I). To interpret the claim using the “consisting of” language of line 1, line 3 should recite a “balance of Ti and impurities”.
Claims 14 and 15 line 3 “the surface of the base metal” has antecedent basis to claim 12 line 3 “a surface of a base metal of a titanium ingot”. Therefore claim 14 and claim 15 line 3 is more accurately recited as “the surface of the base metal of the titanium ingot”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 line 12 “the surface to be hot rolled” renders the claim indefinite.  There is insufficient antecedent basis. It is unclear whether the total concentration is a separate step or requirement that can be attained by any method or if it is required to result from the claimed melting and solidifying steps of claim 12 lines 3-9. It appears to refer to the layer in a range of 1 mm or more on the surface of the formed titanium cast product. For the purpose of examination claim 12 will be given the broadest reasonable interpretation of the total concentration resulting from the melting and solidifying steps where the surface referred to is on the formed titanium cast product. 
Claim 12 line 15-16 “the layer containing one or more elements out of any one of or both of at least one alpha stabilizer element and at least one neutral element” renders the claim indefinite. There is insufficient antecedent basis. It is unclear whether it refers to claim 12 line 8-9 “a layer in a range of 1 mm or more on the surface to form a titanium cast product” or claim 12 line 11-14 “a total concentration…within 1 mm in depth of the surface to be hot rolled…”. For the purpose of examination claim 12 will be given the broadest reasonable interpretation of referring to both the layer and concentration as recited in claim 12 lines 8-9 and lines 11-14, which are being interpreted in the claim 12 line 12 112(b) rejection as referring to the same surface layer.
Claims 13-15 are rejected as depending from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP H09-295008 machine translation) and Ushio (JP S62-056561 machine translation. Citations as page:line(s).).
Regarding claim 12, Takahashi teaches surface hardening before hot rolling to reduce the depth of the flaws generated in the surface by rolling, improving yield (Takahashi abstract, [0006], and [0019])  in pure titanium (i.e. titanium consisting of 0.1 mass% or less C, 0.015 mass% or less H, 0.4 mass% or less O, 0.07 mass% or less N, 0.5 mass% or less Fe, and a balance Ti) ([0001]) by heating a billet (i.e. ingot) in air to form a hardened layer in which oxygen is in solid-solution on the surface in an amount of 0.25 to 0.55 wt% (i.e. solidifying the surface to form a titanium cast product) then hot rolling (i.e. hot rolling on the titanium cast product) (Abstract, [0007], and [0014]).
Takahashi is silent to forming a layer containing at least one of Al, Sn, and Zr.
Ushio teaches hardening a Ti surface (i.e. a base metal of titanium consisting of 0.1 mass% or less C, 0.015 mass% or less H, 0.4 mass% of less O, 0.07 mass% or less N, 0.5 mass% or less Fe, and a balance comprising Ti and impurities together)  by irradiating high density energy to melt the surface (i.e. melting a surface) and blowing powder of a hard material such as a structure hardening element on the resulting molten pool (i.e. a material in contact with the surface)  to solidify the pool (i.e. then solidifying the surface with the material) (Abstract, 1:1-4), where Al and Sn stabilize the alpha phase (i.e. the alpha stabilizer element is Al and the at least one neutral element is Sn) (2:9-12), Mo, Nb, Ta, and V stabilize the beta phase (i.e. beta stabilizer elements) (2:17-20), the hardenable metal element is used based on the effects of Fig. 1 (2:29-38) in which up to 2.0 wt% each of Al, Sn, Mo, and V increase hardness in the base metal (i.e. wherein a total concentration of a total of at least one alpha stabilizer element and at least one neutral element within the surface is made higher than a total concentration of at least one alpha stabilizer element and at least one neutral element in the base metal by 0.1 to 1.499 mass% and the layer contains in mass%, 0% to 1.5% of one or more beta stabilizer elements) (Fig. 1), and the depth of the surface hardened layer can be changed by selecting the type and amount of additive to the molten pool, changing the hardness of the surface hardened layer, and selecting the energy dose from the high density energy source (3:13-16) with examples having a surface hardened layer of about 1.5 mm (3:26-27 and Figs. 9 and 10) (i.e. a layer in a range of 1 mm or more on the surface). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takahashi to surface harden the pure titanium before hot rolling with at least one of Al and Sn in an amount of more than 0 to 2.0 wt% each and optionally at least one of Mo and V in an amount of more than 0 to 2.0 wt% each, using the process of Ushio to form a surface hardened layer of about 1.5 mm instead of or in addition to the taught oxygen because it sufficiently hardens Ti (Ushio 2:26-28 and 3:37-40) using low cost processing (Ushio 3:40) to form Ti excellent in heat resistance that can be effectively used as a component requiring wear and seizure resistance (Ushio 4:1-3) where surface hardening by an element is equivalent to hardening by oxygen (Ushio abstract and 2:36-38). It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06(I). Alternatively, it is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II). 
Regarding claim 13, Takahashi in view of Ushio teaches blowing powder (Ushio abstract and 2:29-38).
Regarding claim 14, Takahashi in view of Ushio teaches using a plasma arc (Ushio 3:4-12).
Regarding claim 15, Takahashi in view of Ushio teaches an inert shield gas (Ushio 3:4-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735